DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on August 24, 2022. Claims 1 and 3-6 are pending in the application and are being examined herein.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimoto et al. (US 2002/0017461 A1) and further in view of Nakagawa et al. (US 2013/0019655 A1).
Regarding claim 1, Kunimoto teaches a sensor element of a stacked type extending in a direction of an axial line thereof (a sensor device structure of a stacked type extending in a left-right direction, Fig. 1, para. [0036]; Examiner interprets the left-right direction of Fig. 1 to read on a direction of an axial line thereof), the sensor element comprising:
a measurement chamber (a gas detection chamber 3, Fig. 1, para. [0036]);
a pump cell including a solid electrolyte, an inner electrode formed on a surface of the solid electrolyte and exposed to the measurement chamber, and an outer electrode formed on another surface of the solid electrolyte and disposed outside the measurement chamber (a pumping cell including a solid electrolyte 1b, an inner electrode 14 formed on a surface of the solid electrolyte 1b and exposed to the gas detection chamber 3, and an outer electrode 15 formed on another surface of the solid electrolyte 1b and disposed outside the gas detection chamber 3, Fig. 1, para. [0036]);
a diffusion resistance portion disposed between outside and the measurement chamber (a porous member 25 disposed between outside and the gas detection chamber 3, Fig. 1, para. [0038]); and
a detection cell (a NOx detection cell constituted by a sensing electrode 11 and a reference electrode 12, Fig. 1, para. [0037]), wherein
the outer electrode is disposed in a hollow space surrounded by a dense layer that has a gas non-permeable property (the outer electrode 15 is disposed in an air introducing duct 22 surrounded by zirconia, Fig. 1, para. [0036], [0087]; Examiner interprets the zirconia layers surrounding the air introducing duct 22 to have a gas non-permeable property since only air is introduced, and the air is only introduced into the air introducing duct 22 through the rear opening, Fig. 1, para. [0036]).
Kunimoto teaches that the outer electrode 15 is disposed in the air introducing duct 22 (Fig. 1, para. [0036], [0087]). Kunimoto teaches that the outer electrode 15 comprises Pt and solid electrolyte (Fig. 1, para. [0083]). Kunimoto fails to teach wherein the outer electrode is covered by a porous layer.
Nakagawa teaches a gas sensor element of a gas sensor for measuring a particular gas component of exhaust gas from an internal combustion engine (para. [0002]). Nakagawa teaches that the gas sensor element 7 comprises a pump cell 87 including an outer electrode 117 facing a reference oxygen chamber 113 which is surrounded by an alumina insulation layer 75 (Fig. 3, para. [0092], [0096], [0101]-[0102]). Nakagawa teaches that the outer electrode 117 contains platinum (Fig. 3, para. [0102]), and that a porous protection layer 165 is formed so as to cover the entire surface of the outer electrode 117 (Figs. 3 & 5, para. [0116], [0140]). Nakagawa teaches that the porous protection layer 165 sufficiently traps Pt that has sublimed from the outer electrode 117 as a result of heating by the heater, whereby scattering of sublimed Pt into the gap 167 of the reference oxygen chamber 113 can be effectively restrained (Figs. 3 & 5, para. [0140]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor of Kunimoto to include a porous protection layer covering the outer electrode as taught by Nakagawa because it can sufficiently trap Pt that has sublimed from the outer electrode, whereby scattering of sublimed Pt into the air chamber can be effectively restrained (Nakagawa, Figs. 3 & 5, para. [0140]). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).
Modified Kunimoto teaches wherein the hollow space is in communication with an air introduction hole that is open on a rear side relative to the diffusion resistance portion (the air introducing duct 22 is in communication with an air introduction hole that is open on a rear side relative to the porous member 25, Fig. 1, see Image 1 below para. [0036], [0038]; Examiner interprets the left-right direction of Fig. 1 to be a front-rear direction, and the rear opening of the air introducing duct 22 to read on an air introduction hole, which is open on a rear side relative to the porous member 25), and
when viewed in a stacking direction, a heater is stacked on a side of the sensor element opposite to the dense layer based on the solid electrolyte (when viewed in a stacking direction, a heater 24 is stacked on a side of the sensor device structure opposite to the zirconia layers of the air introducing duct 22, based on the solid electrolyte 1b, Fig. 1, para. [0036], [0050], [0087]; Examiner interprets “a stacking direction” to be the top-bottom direction in Fig. 1),
when viewed in the stacking direction, the dense layer, the solid electrolyte, the diffusion resistance portion, and the heater are stacked in this order (when viewed in the stacking direction, the zirconia layers of the air introducing duct 22, the solid electrolyte 1b, the porous member 25, and the heater 24 are stacked in this order, Fig. 1, para. [0036], [0050], [0087]), and
at least a part of the heater and the detection cell are contacted without a gap therebetween (the heater 24 and the NOx detection cell are contacted without a gap therebetween, Fig. 1, para. [0037], [0050]).
The limitations “adjust an oxygen concentration in the measurement chamber by pumping out and pumping in oxygen in a measurement target gas introduced into the measurement chamber,” “adjust a diffusion rate of the measurement target gas introduced into the measurement chamber, ” and “measure a concentration of a specific gas in the measurement target gas after the adjustment of the oxygen concentration” are functional limitations. The limitations “prevents the outer electrode from coming into contact with the measurement target gas” and “exposed via the porous layer to air introduced through the air introduction hole” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Kunimoto teaches that the pumping cell 14, 15 pumps oxygen that is introduced into the gas detection chamber 3 (Fig. 1, para. [0051]), so the pumping cell is capable of the recitation “adjust an oxygen concentration in the measurement chamber by pumping out and pumping in oxygen in a measurement target gas introduced into the measurement chamber.” Modified Kunimoto also teaches that the porous member 25 controls the inflow of gas into the gas detection chamber 3 (Fig. 1, para. [0038]), so the porous member is capable of the recitation “adjust a diffusion rate of the measurement target gas introduced into the measurement chamber.” Modified Kunimoto also teaches that the NOx detection cell detects the concentration of NOx accurately even when the concentration of oxygen in the gas detection chamber 3 varies (Fig. 1, para. [0037]), so the NOx detection cell is capable of the recitation “measure a concentration of a specific gas in the measurement target gas after the adjustment of the oxygen concentration.” Modified Kunimoto also teaches that the outer electrode 15 is disposed in the air introducing duct 22 surrounded by zirconia which leads to the air (Fig. 1, para. [0036], [0087]), so the zirconia is capable of the recitation “prevents the outer electrode from coming into contact with the measurement target gas.” Modified Kunimoto also teaches that the outer electrode 15 is exposed via the porous protection layer to air introduced through the air introducing duct 22 (Kunimoto, Fig. 1, para. [0036], Nakagawa, Figs. 3 & 5, para. [0116], [0140], see modification supra), so the outer electrode is capable of the recitation “exposed via the porous layer to air introduced through the air introduction hole.”

    PNG
    media_image1.png
    468
    725
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 1 of Kunimoto.
Regarding claim 3, Modified Kunimoto teaches wherein when viewed in a cross section along the stacking direction and perpendicular to the direction of the axial line, and when a cross-sectional area of the hollow space is defined as W1 and a cross-sectional area of the air introduction hole is defined as W2, a relationship of (1.5 xW1)≥W2≥(0.3 xW1) is satisfied (Examiner interprets the air introducing duct 22 to have the same cross-sectional area at W1 and W2 when viewed in a cross section along the stacking direction and perpendicular to the direction of the axial line, see Image 1 above, and the disclosure does not suggest that the air introducing duct 22 has different cross-sectional areas at different points; since W1=W2, the claimed relationship is satisfied).
Regarding claim 6, Modified Kunimoto teaches a gas sensor (gas sensor, para. [0050]) comprising: the sensor element according to claim 1 (the sensor device structure, Fig. 1, para. [0036], see rejection of claim 1 supra). Modified Kunimoto is silent with respect to a metal shell configured to hold the sensor element.
Nakagawa teaches a gas sensor element of a gas sensor for measuring a particular gas component of exhaust gas from an internal combustion engine (para. [0002]). Nakagawa teaches a NOx sensor 1 including a tubular metallic shell 5 which holds the gas sensor element 7 (Fig. 1, para. [0077]). Nakagawa teaches that the tubular metallic shell 5 has a threaded portion 3 formed on its outer surface for fixation to an exhaust pipe (Fig. 1, para. [0077]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor of Modified Kunimoto to include a tubular metallic shell for holding the sensor element as taught by Nakagawa because it can then be fixed to an exhaust pipe (Nakagawa, Fig. 1, para. [0077]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kunimoto in view of Nakagawa as applied to claim 1 above, and further in view of Igarashi et al. (US 2017/0315081 A1).
Regarding claim 4, Modified Kunimoto teaches wherein the air introduction hole penetrates the dense layer (the air introduction hole penetrates the zirconia layers of the air introducing duct 22, Fig. 1, see Image 1 above, para. [0036], [0087]). Modified Kunimoto teaches that the air introduction hole is open on a rear end side of the sensor device structure (Fig. 1, see Image 1 above, para. [0036]), and therefore fails to teach wherein the air introduction hole is open on a front side relative to a rear end of the sensor element.
Igarashi teaches a gas sensor element comprising a solid electrolyte layer, a detection electrode, a reference electrode, a reference gas flow path, and a heater layer (abstract). Igarashi teaches dense ceramic layers 421, 422, 423, 430 having therein a reference gas flow path 70 (CP) and an introduction flow path 21c, 30c (IP) that extends in a stacking direction from the top outer surface 21 of the sensor element to the reference gas flow path CP (Fig. 4, para. [0043]-[0044], [0047], [0053]). Igarashi teaches that bending of the flow path is suppressed by providing the flow path in parallel with the stacking direction, so it is easy to secure a flow path sectional area of the flow path and to shorten the length of the flow path (Fig. 4, para. [0054]). Igarashi teaches that even when the sensor element receives the pressing force in the stacking direction, the introduction flow path IP in parallel with the stacking direction is unlikely to cause a problem that gas flow is hampered due to deformation of the introduction flow path IP, and thus the flow of the reference gas and the performance of the gas sensor can be stabilized (Fig. 4, para. [0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the air introduction hole of Modified Kunimoto to be open on a top outer surface of the sensor element such that it extends in a stacking direction to the air introducing duct as taught by Igarashi because bending of the air flow path can be suppressed, the length of the air flow path can be shortened, and the flow of the air and the performance of the gas sensor can be stabilized (Igarashi, Fig. 4, para. [0054]). Thus, Modified Kunimoto teaches wherein the air introduction hole is open on a top outer surface of the sensor device structure (since the top outer surface is located closer to the front than a rear end side of the sensor device structure is, then Examiner interprets the air introduction hole to be open on a front side relative to the rear end of the sensor device structure). Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the air introduction hole to be open on a top outer surface on a front side relative to a rear end of the sensor element, which a person of ordinary skill in the art would have found obvious.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kunimoto in view of Nakagawa as applied to claim 1 above, and further in view of Kajiyama et al. (US 2015/0293051 A1).
Regarding claim 5, Modified Kunimoto teaches wherein the outer electrode contains a noble metal and a component of the solid electrolyte (the outer electrode 15 comprises Pt and solid electrolyte which is YSZ, Fig. 1, para. [0083], [0087]). Modified Kunimoto is silent with respect to the layout of the cross section of the outer electrode, and therefore fails to teach wherein when a cross section of the outer electrode is observed, the outer electrode includes a noble metal region composed of the noble metal, a solid electrolyte region composed of the component of the solid electrolyte, and a coexistence region in which the noble metal and the component of the solid electrolyte coexist, and the coexistence region is present along a boundary between the noble metal region and the solid electrolyte region.
Kajiyama teaches a gas sensor element 1 capable of detecting a concentration of a specific gas contained in a measuring target gas, wherein the gas sensor element 1 comprises an electrode formed on a solid electrolyte body 11 having an oxygen ion conductivity (abstract). Kajiyama teaches the electrode 13 at the reference gas side, which is made of the same material as the electrode 12 at the measuring target gas side (Fig. 2, para. [0059]; since the electrodes 12 and 13 are made of the same material, then the description of the electrode 12 in Kajiyama also applies to the electrode 13). Kajiyama teaches that the electrode 13 contains noble metal and the solid electrolyte (Figs. 2-5, para. [0060]). Kajiyama teaches that when a cross-section surface of the electrode 13 is observed, the electrode 13 has a noble metal part 121 made of noble metal, a solid electrolyte part 122 made of solid electrolyte, and a mixture part 123 made of the noble metal and the solid electrolyte, wherein the mixture part 123 is formed along an interface part 120 between the noble metal part 121 and the solid electrolyte part 122 (Figs. 3-5, para. [0060]). Kajiyama teaches that the noble metal part 121 is made of Pt, the solid electrolyte part 122 is made of YSZ, and the mixture part 123 is made of a mixture of Pt and YSZ (Figs. 3-5, para. [0062]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the outer electrode of Modified Kunimoto with the electrode of Kajiyama in order to yield the predictable result of an electrode containing Pt and solid electrolyte disposed on a solid electrolyte that comes into contact with reference gas. MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794         

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699